DETAILED ACTION
	
Response to Amendment
 Examiner acknowledges Applicant's amendment filed on October 28, 2021.  Claims 7, 12, 13 and 15 are amended. Claims 9 and 11 are canceled.
Claims 7, 12, 13 and 15 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 7, 9, 11-13 and 15 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0124815 A1) in view of Sun et al. (US 2017/0164350 A1) in further view of Liang et al. (US 2018/0145796 A1).
 
4. Regarding claim 7, Papasakellariou teaches a terminal (Paragraph [0135] and [0162] UE) comprising: a receiver that receives a downlink control information; and
a processor that controls, based on a slot configuration, a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information, (Paragraph [0135] and [0162] UE detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI, such as HARQ-ACK information).
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein subcarrier spacing of the UL control channel is configured by higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel as taught by Sun in the system of Papasakellariou for increased flexibility see Paragraph [0056] of Sun.
Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of 

7.   Regarding claim 12, Papasakellariou teaches a radio communication method for a terminal comprising:
receiving a downlink control information; and controlling, based on a slot configuration, a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information (Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information),
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 

Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.


8.    Regarding claim 15, Papasakellariou teaches a system comprising:
a base station comprising:
a transmitter that transmits a downlink control information; and a terminal comprising:
a receiver that receives the downlink control information; and
a processor that controls, based on a slot configuration, a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information. (Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information)
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 

Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2015/0365925 A1) in view of Sun et al. (US 2017/0164350 A1) in further view of Liang et al. (US 2018/0145796 A1).

9. Regarding claim 13, Fu teaches a terminal comprising:
a receiver that receives information indicating a periodicity by a first higher layer signaling (Fu, Paragraph [0003] periodic CSI reporting configured by higher-layer signaling); and a processor that controls, based on a slot configuration, a transmission of a channel state information that uses an uplink (UL) control channel in a slot that is determined based on the periodicity (Paragraph [0003] transmit CSI on a PUCCH or PUSCH satisfying condition according to the period and time offset configured by higher layer signaling; slot satisfying the condition).
Fu does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel as taught by Sun in the system of Fu for increased flexibility see Paragraph [0056] of Sun.
Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a third higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a third higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a third higher layer signaling as taught by Liang in the system of Papasakellariou in view of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/           Primary Examiner, Art Unit 2466